Title: Some Account of the Pennsylvania Hospital, [28 May 1754]
From: Franklin, Benjamin
To: 


The history of the origin and establishment of the Pennsylvania Hospital has been briefly told in the preceding volume. To report on their stewardship and demonstrate reasons for continued support by the Assembly and the public, the Managers in the spring of 1754 decided to print an account of the institution’s history. Franklin prepared it, presenting his manuscript on May 28. It was a record of one of his and Philadelphia’s noblest civic achievements; and from its magnificent opening paragraph to its final moving appeal, it is, in Carl Van Doren’s words, “an example of homespun splendor hardly to be matched in the English language.” Fifteen hundred copies were ordered; and on July 27 the Managers’ clerk reported that the printing was completed.
The Account contains the principal documents relating to the Hospital to 1754—the first petition, the act of incorporation embodying the principle of matching funds, schedules of the attending physicians, reports on cases, even a record of the contributions of “the charitable Widows, and other good Women of the City” which paid for the first importation of drugs—surely the first women’s auxiliary. Many of these documents—those for which Franklin was responsible—have been mentioned under their respective dates, but as they are integral parts of his pamphlet, they are printed in full here, with annotation.
 
Some Account OF THE Pennsylvania Hospital
About the End of the Year 1750, some Persons, who had frequent Opportunities of observing the Distress of such distemper’d Poor as from Time to Time came to Philadelphia, for the Advice and Assistance of the Physicians and Surgeons of that City; how difficult it was for them to procure suitable Lodgings, and other Conveniences proper for their respective Cases, and how expensive the Providing good and careful Nurses, and other Attendants, for want whereof, many must suffer greatly, and some probably perish, that might otherwise have been restored to Health and Comfort, and become useful to themselves, their Families, and the Publick, for many Years after; and considering moreover, that even the poor Inhabitants of this City, tho’ they had Homes, yet were therein but badly accommodated in Sickness, and could not be so well and so easily taken Care of in their separate Habitations, as they might be in one convenient House, under one Inspection, and in the Hands of skilful Practitioners; and several of the Inhabitants of the Province, who unhappily became disorder’d in their Senses, wander’d about, to the Terror of their Neighbours, there being no Place (except the House of Correction) in which they might be confined, and subjected to proper Management for their Recovery, and that House was by no Means fitted for such Purposes; did charitably consult together, and confer with their Friends and Acquaintances, on the best Means of relieving the Distressed, under those Circumstances; and an Infirmary, or Hospital, in the Manner of several lately established in Great Britain, being proposed, was so generally approved, that there was Reason to expect a considerable Subscription from the Inhabitants of this City, towards the Support of such an Hospital; but the Expence of erecting a Building sufficiently large and commodious for the Purpose, it was thought would be too heavy, unless the Subscription could be made general through the Province, and some Assistance could be obtained from the Assembly; the following Petition was therefore drawn, and presented to the House on the 23d of January, 1750–51.

To the Honourable House of Representatives of the Province of Pennsylvania,
The Petition of sundry Inhabitants of the said Province.
Humbly sheweth,
That with the Numbers of People the Number of Lunaticks, or Persons distemper’d in Mind, and deprived of their rational Faculties, hath greatly encreased in this Province.
That some of them going at large, are a Terror to their Neighbours, who are daily apprehensive of the Violences they may commit; and others are continually wasting their Substance, to the great Injury of themselves and Families, ill disposed Persons wickedly taking Advantage of their unhappy Condition, and drawing them into unreasonable Bargains, &c.
That few or none of them are so sensible of their Condition as to submit voluntarily to the Treatment their respective Cases require, and therefore continue in the same deplorable State during their Lives; whereas it has been found, by the Experience of many Years, that above two Thirds of the mad People received into Bethlehem Hospital, and there treated properly, have been perfectly cured.
Your Petitioners beg Leave farther to represent, that tho’ the good Laws of this Province have made many compassionate and charitable Provisions for the Relief of the Poor, yet something farther seems wanting in Favour of such whose Poverty is made more miserable by the additional Weight of a grievous Disease, from which they might easily be relieved, if they were not situated at too great a Distance from regular Advice and Assistance, whereby many languish out their Lives, tortur’d perhaps with the Stone, devour’d by the Cancer, depriv’d of Sight by Cataracts, or gradually decaying by loathsome Distempers; who, if the Expence in the present Manner of nursing and attending them separately when they come to Town, were not so discouraging, might again, by the judicious Assistance of Physick and Surgery, be enabled to taste the Blessings of Health, and be made in a few Weeks useful Members of the Community, able to provide for themselves and Families.
The kind Care our Assemblies have heretofore taken for the Relief of sick and distemper’d Strangers, by providing a Place for their Reception and Accommodation, leaves us no Room to doubt their shewing an equal tender Concern for the Inhabitants. And we hope they will be of Opinion with us, that a small Provincial Hospital, erected and put under proper Regulations, in the Care of Persons to be appointed by this House, or otherwise, as they shall think meet, with Power to receive and apply the charitable Benefactions of good People towards enlarging and supporting the same, and some other Provisions in a Law for the Purposes abovementioned, will be a good Work, acceptable to God, and to all the good People they represent.
We therefore humbly recommend the Premises to their serious Consideration.
On the second Reading of the Petition, January 29, the House gave Leave to the Petitioners to bring in a Bill, which was read the first Time on the first of February. For some Time it was doubtful whether the Bill would not miscarry, many of the Members not readily conceiving the Necessity or Usefulness of the Design; and apprehending moreover, that the Expence of paying Physicians and Surgeons, would eat up the whole of any Fund that could be reasonably expected to be raised; but three of the Profession, viz. Doctors Lloyd Zachary, Thomas Bond, and Phineas Bond, generously offering to attend the Hospital gratis for three Years, and the other Objections being by Degrees got over, the Bill, on the seventh of the same Month, passed the House, Nemine Contradicente, and in May following it received the Governor’s Assent, and was enacted into a Law, as follows.
An Act to encourage the Establishing of an Hospital for the Relief of the Sick Poor of this Province, and for the Reception and Cure of Lunaticks.
     Whereas the saving and restoring useful and laborious Members to a Community, is a Work of publick Service, and the Relief of the Sick Poor is not only an Act of Humanity, but a religious Duty; and whereas there are frequently, in many Parts of this Province, poor distemper’d Persons, who languish long in Pain and Misery under various Disorders of Body and Mind, and being scattered abroad in different and very distant Habitations, cannot have the Benefit of regular Advice, Attendance, Lodging, Diet and Medicines, but at a great Expence, and therefore often suffer for want thereof; which Inconveniency might be happily removed, by collecting the Patients into one common Provincial Hospital, properly disposed and appointed, where they may be comfortably subsisted, and their Health taken Care of at a small Charge, and by the Blessing of God on the Endeavours of skilful Physicians and Surgeons, their Diseases may be cured and removed. And whereas it is represented to this Assembly, that there is a charitable Disposition in divers Inhabitants of this Province to contribute largely towards so good a Work, if such Contributors might be incorporated with proper Powers and Privileges for carrying on and compleating the same, and some Part of the Publick Money given and appropriated to the Providing a suitable Building for the Purposes aforesaid.
Therefore, for the Encouragement of so useful, pious and charitable a Design, we pray that it may be enacted, And be it enacted by the Honourable James Hamilton, Esquire, Lieutenant-Governor under the Honourable Thomas Penn, and Richard Penn, Esquires, true and absolute Proprietaries of the Province of Pennsylvania, and Counties of New-Castle, Kent and Sussex, upon Delaware, by and with the Advice and Consent of the Representatives of the Freeman of the said Province in General Assembly met, and by the Authority of the same, That it shall and may be lawful to and for all Persons, each of whom shall have contributed or subscribed the Sum of Ten Pounds or more, towards founding an Hospital, for the Reception and Relief of Lunaticks, and other distemper’d and sick Poor within this Province, or as many of them as shall think fit to assemble and meet on the first Day of the Month called July next; and for all Persons who shall thereafter contribute the like Sum of Ten Pounds or more (together with the said first Subscribers) or so many of them as shall think fit to assemble and meet on the second Day of the first Week, in the Month called May, yearly for ever, at some convenient Place in the City of Philadelphia, then and there to elect by Ballot, twelve fit and suitable Persons of their own Number to be Managers of the said Contribution and Hospital, and one other Person to be Treasurer of the same, until the next Election; and farther, to make such Laws, Rules and Orders, as shall appear to them the said Contributors met, or the major Part of them, to be good, useful and necessary, for the well governing, ordering and regulating the said Hospital, and for the Regulation of the future Elections of Managers, Treasurer, and other necessary Officers and Ministers thereof, and for limiting and appointing their Number, Trust, and Authority, and generally for the well ordering all other Things concerning the Government, Estate, Goods, Lands, Revenues, as also all the Business and Affairs of the said Hospital: All which Laws, Rules and Orders, so to be made as aforesaid, shall be from Time to Time inviolably observed by all concern’d, according to the Tenor and Effect of them, provided they be not repugnant to the Laws of England or this Government, and are approved by the Chief Justice, the Speaker of the Assembly, and the Attorney-General of this Province for the Time being, under their Hands and Seals. And the said Contributors shall be, and are hereby made a Body Corporate in Law, to all Intents and Purposes, and shall have perpetual Succession, and may sue, or be sued, plead, or be impleaded, by the Name of The Contributors to the Pennsylvania Hospital, in all Courts of Judicature within this Province, and by that Name, shall and may receive and take any Lands, Tenements, or Hereditaments, not exceeding the yearly Value of One Thousand Pounds, of the Gift, Alienation, Bequest, or Devise of any Person or Persons whomsoever; and of any Goods or Chattels whatsoever; and the said Contributors are hereby impower’d to have and use one common Seal in their Affairs, and the same at their Pleasure to change and alter.
Provided nevertheless, That no General Meeting of the said Contributors, nor any Persons acting under them, shall employ any Money or other Estate, expresly given or added to the Capital Stock of the said Hospital, in any other Way than by applying its annual Interest or Rent towards the Entertainment and Care of the sick and distemper’d Poor, that shall be from Time to Time brought and placed therein, for the Cure of their Diseases, from any Part of this Province, without Partiality or Preference.
And for the further Encouragement of this beneficent Undertaking, Be it enacted by the Authority aforesaid, That when the said Contributors shall have met and chosen their Managers and Treasurer as aforesaid, and shall have raised by their Contributions, a Capital Stock of Two Thousand Pounds Value (the yearly Interest or Rent of which is to be applied to the Accommodating of the Sick Poor in the said Hospital, free of Charge for Diet, Attendance, Advice and Medicines) and shall make the same appear to the Satisfaction of the Speaker of the Assembly for the Time being; that then it shall and may be lawful for the said Speaker of the Assembly, and he is hereby required to sign an Order or Orders on the Provincial Treasurer, or Trustees of the Loan-Office, for the Payment of Two Thousand Pounds, in two yearly Payments, to the Treasurer of the said Hospital, to be applied to the Founding, Building, and Furnishing of the same.
And be it further enacted by the Authority aforesaid, That the Accounts of the Disbursements of the said Two Thousand Pounds, so ordered by the Speaker of the Assembly aforesaid, or any Part thereof that shall be hereafter expended, as the Case may be, and of the Rents, Products, and Interests of any real or personal Estates or Sums of Money charitably given to the Use of the said Hospital, together with a List of such Donations, shall be fairly drawn out and published annually in the Gazette, or other Newspapers: And the Managers of the said Hospital shall at all Times, when required, submit the Books, Accounts, Affairs, and Œconomy thereof, to the Inspection and free Examination of such Visitors as may from Time to Time be appointed by the Assembly of this Province, to visit and inspect the same.
Provided always, and it is hereby further enacted by the Authority aforesaid, That if at any Time hereafter, there should not be a constant Succession of Contributors to meet yearly and chuse Managers as aforesaid, then the said Hospital, and the Estate and Affairs thereof, shall be in the Management, and under the Direction of such Persons as shall be from Time to Time appointed by Act of General Assembly of this Province for that Purpose.
As soon as the Law was published, the Promoters of the Design set on Foot a Subscription, which in a short Time amounted to considerable more than the Sum required by the Act. And on the First of the Month called July, 1751, a Majority of the Contributors met at the State-House in Philadelphia, and pursuant to the Act chose by Ballot twelve Managers, and a Treasurer, viz.


Managers,


Joshua Crosby
Samuel Rhodes


Benjamin Franklin
Hugh Roberts


Thomas Bond
Joseph Morris


Samuel Hazard
John Smith


Richard Peters
Evan Morgan


Israel Pemberton, JUNIOR,
Charles Norris.


Treasurer, John Reynell.



The Managers met soon after the Choice, and viewed several Spots of Ground in and near the City, which were thought suitable to erect Buildings on for this Purpose; and agreeing in Judgment, that one particular Lot, belonging to the Proprietaries, would suit as well or better than any other, they drew up the following respectful Address, and sent it (with the following Letter) to Thomas Hyam, and Sylvanus Bevan, to be presented by them to the Proprietaries. And that it may be seen at one View, what has been hitherto done in that Affair, it is thought proper to add the Answers the Managers received from their Agents, and other Papers relative thereto.

  To the Honourable Thomas Penn, and Richard Penn, Esquires, Proprietaries of the Province of Pennsylvania, &c.
  The Address of the Managers of the Pennsylvania Hospital.
Philadelphia, July 6, 1751.
May it please the Proprietaries,
It hath been long observed, that this your Province, remarkable for the Goodness of its Constitution, Laws and Government, and many other Advantages, is yet deficient of a common Hospital or Infirmary, for the Relief of such Poor as are afflicted with curable Diseases.

Your good People here, to supply this Defect, and out of a tender charitable Regard for their Fellow-creatures, have voluntarily subscribed, and are still subscribing, large Sums towards a Stock for the Support of such an Hospital: And the General Assembly being petitioned by a Number of the Inhabitants of all Ranks and Denominations, have passed an Act to encourage the same, and granted Two Thousand Pounds for the Founding, Building, and Furnishing thereof.
In Pursuance of that Act, we the Subscribers were, on the first of this Instant, chosen by the Contributors to be Managers of the said Hospital, and think it our Duty to take this first Opportunity of laying the Affair before our Proprietaries, in humble Confidence that so good and pious an Undertaking will not fail of their Approbation; hoping withal, from the accustomed Bounty of the Proprietary Family, in encouraging former Designs of publick Utility to the People of their Province, the present will also receive their kind Assistance; and as private Persons raise a Stock to support the Hospital, and the Assembly build the House, so (that all concerned in the Province may share in the Honour, Merit and Pleasure of promoting so good a Work) the Proprietaries will be pleased to favour us with the Grant of a Piece of Ground for the Buildings, and their necessary Accommodations.
If any Thing should occur to the Proprietaries, that they may think of Service with respect to the Management or Rules of the Hospital, we should be obliged to them for their Sentiments, being desirous that what falls within our Duty, may be done to the greatest Advantage for the Publick.
We are, with great Respect, Your very affectionate Friends,


Joshua Crosby
Samuel Rhodes


Benjamin Franklin
Joseph Morris


Thomas Bond
John Smith


Samuel Hazard
Evan Morgan


Israel Pemberton, JUNIOR
Charles Norris.


Hugh Roberts





     

   
     
     Esteemed Friends, Thomas Hyam, and Silvanus Bevan,
     Philadelphia, July 6, 1751.

The Opinion we have of your beneficent Principles, induces us to make this Application to you, and we hope the Opportunity of exerting your Tenderness to the Afflicted and Distressed, will be so acceptable, as to render any Apology unnecessary for our Freedom in requesting your Friendship in delivering and solliciting the Address we herewith send to our Proprietaries, Thomas and Richard Penn.
The Circumstances of this Province have, in a few Years past, been much alter’d, by the Addition of a great Number of Persons who arrive here from several Parts of Europe, many of whom are poor, and settle in remote Parts of the Country, where suitable Provision cannot be made for their Relief from the various Disorders of Body and Mind some of them labour under; the Consideration of which hath lately rais’d in many of the Inhabitants of this City a benevolent Concern, and engaged them to apply for the Assistance of the Legislature, by whom a Law is passed, and some Provision made out of the Provincial Treasury for the Erecting a publick Hospital or Infirmary, under the Direction of a Corporation, by whom we have lately been elected the Managers; but as the publick Funds are not sufficient to answer the Expence of endowing it, a charitable Subscription for that Purpose hath been propos’d and begun with good Success. The Necessity and Advantages of this Institution are so apparent, that Persons of all Ranks unite very heartily in promoting it; and as several of our most eminent Physicians and Surgeons have freely offered their Service for some Years, we have good Grounds to expect that this Undertaking may be of general Service much sooner than was at first expected, and that our Legislature will soon make a further Provision for the Building, which we apprehend it will be prudent to contrive and erect in such Manner, as to admit of such Additions as the future State of the Province may require. The principal Difficulty we now labour under, is the Want of a commodious Lot of Ground in a healthy Situation; for (tho’ we have so great Encouragement as we have mention’d) we cannot flatter ourselves with speedily raising a Sum sufficient to enable us to provide for all other necessary Charges, and to purchase a suitable Piece of Ground so near the built Part of the City, as the constant Attendance of the Physicians, and other Considerations, will necessarily require: We are therefore under the Necessity of laying the State of our Case before our Proprietaries, and we hope the same Motives which have induced others, will have due Weight with them to promote this good Work, and that they will generously direct a Piece of Ground to be alloted for this Service.
There are several Lots in different Parts of this City very suitable, but from their Situation, &c. are of great Value for other Purposes; we have therefore thought of one, which is in a Part of the Town quite unimproved, and where, in all Probability, there will be the Conveniency of an open Air for many Years; it is the vacant Part of the Square between the Ninth and Tenth-streets from Delaware, on the South Side of Mulberry-street, and is 396 Feet East and West, and 360 Feet North and South. The Lots in this Part of the City have not advanced in Value for several Years past, and are not likely to be soon settled; so that we are in Hopes, if you will favour us with your Application for this Piece of Ground, you will meet with no Difficulty in obtaining it.
The Interest of the Proprietaries and People are so nearly connected, that it seems to us self-evident that they mutually share in whatever contributes to the Prosperity and Advantage of the Province; which Consideration, added to the Satisfaction arising from Acts of Charity and Benevolence, will, we hope, have so much Weight with them, as to render any other Argument superfluous; but as your own Prudence will suggest to you the most effectual Method of solliciting this Address successfully, we rely thereon so much, as to think it unnecessary to add any Thing more on this Occasion, than that your Friendship therein will be exceedingly grateful to us, and our Fellow-citizens in general; and next to obtaining the Lot we ask for, the most agreeable Service you can do us, is to obtain a speedy Answer; for the Promoting this Undertaking appears to us so necessary, that all concerned therein are unanimous in determining to prepare for the Building early in the Spring next Year.
We are, with much Respect, Your obliged and real Friends.
Signed as before.


  Esteemed Friends,
  London, 18th 1st Mo. 1752.
We received yours the Sixth July past, and the Address which it brought was by us delivered to Thomas Penn, Esquire, unto which we most readily joined what Interest we have with him and his Brother, to grant your Request of a Piece of Ground, whereon to build the proposed Hospital in your City; and we make no Doubt but Joshua Crosby hath informed you of what his Answer was, and also of what Thomas Hyam and son wrote him from Time to Time on the Subject; and now we have the Pleasure to acquaint you, that Yesterday we received a Letter from him granting your Request, a Copy whereof is here under. We are your assured Friends,
  Thomas Hyam,Sylvanus Bevan.
    To the Managers of thePennsylvania Hospital.
  


Gentlemen,
  London, January 17, 1752.
You may inform the Directors of the Hospital at Philadelphia, that we sent Orders to the Governor, the Nineteenth of December, by Way of New-England, to grant them a Piece of Ground to build the Hospital upon, tho’ not the Piece they ask’d, yet one of the same Size, and where, if it should be necessary, we can grant them an Addition.
I am, Gentlemen, Your affectionate Friend,
  Thomas Penn.
    To Messieurs Sylvanus Bevan, and Thomas Hyam.


The Governor was pleased to favour the Managers with a Copy of the Instructions he received upon this Occasion, which, after due Consideration, they made some Observations upon, and sent to their Agents. A Copy of these several Papers here follow in their Order.
Thomas Penn, and Richard Penn, true and absolute Proprietaries of the Province of Pennsylvania, and of the Counties of New-Castle, Kent, and Sussex, on Delaware, in America:

To James Hamilton, Esq; our Lieutenant-Governor of our said Province, and Counties, and to all other Persons whom these Presents may concern, greeting.
Whereas it hath been represented unto us, that there is a Want in our said Province of a common Hospital or Infirmary, for the Relief of such Poor as are afflicted with curable Diseases; and that many of the good Inhabitants thereof, to supply that Defect, and out of a tender and charitable Regard to their Fellow-creatures, had voluntarily subscribed, and were still subscribing, large Sums of Money, towards a Stock for the Support of such an Hospital; and that the Assembly there, being petitioned by a Number of the Inhabitants of all Ranks and Denominations, had already granted Two Thousand Pounds, for the Founding, Building and Furnishing thereof; and that the Persons who had contributed towards the Stock thereof, or many of them, had, in the Month of July last past, chosen certain Persons to be Managers of the said intended Hospital.
And whereas the said Managers have addressed us, laying the said Affair before us, in Confidence that so good and pious an Undertaking would not fail of our Approbation, and hoping, from the accustom’d Bounty of our Family in encouraging former Designs of publick Utility to the People of our said Province, the present would also receive our kind Assistance; and that as private Persons raised the Stock to support the Hospital, and the Assembly were to build the House, so that we would be pleased to favour the said Managers with the Grant of a Piece of Ground for the Buildings and necessary Accommodations for the said Hospital; and also requesting our Sentiments, if any Thing should occur to us that we might think of Service with respect to the Management or Rules of the said Hospital:
Know ye therefore, that we, having taken the Premises into our Consideration, and approving and greatly favouring the said general Scheme and Intention, and being desirous to aid and assist the same, as conceiving that the due Execution thereof may tend to the Relief of many poor and necessitous Persons in our said Province, and to the general Benefit and Advantage of the same, have resolved to incorporate the present and future Subscribers by our Grant of Incorporation; and at the same time to grant unto such Corporation so incorporated, a valuable Tract of Land in a proper Place within our good City of Philadelphia.

In order whereto, we do by these Presents give, grant, and commit unto you, our said Lieutenant-Governor, full Power, Commission, and Authority, by one Instrument or Grant of Incorporation, to be issued in our Names, and to be sealed with the Great Seal of our said Province, to incorporate and erect into a Body Politick or Corporate, by such Name or Title as to you shall seem most apt and convenient, all and every such Persons, who already have subscribed and paid, or at any Time hereafter shall subscribe and pay the Sum of Ten Pounds or more, of current Money of our said Province, towards the Founding and Establishing an Hospital for the Reception and Relief of Lunaticks, and other distemper’d and sick Poor within our said Province, such Corporation to have Continuance to such Contributors and their Successors for ever; and to grant all usual, common, proper and reasonable Powers of a Corporation unto such Corporation, and their Successors; and particularly for the Making of such reasonable and lawful By-Laws, Rules and Orders, as to the said Corporation, or the major Part of them, when duly assembled in such Manner as shall be therein appointed, shall seem useful and necessary for the well-ordering, regulating and governing the said Hospital; for the Regulation of the future Elections of Managers, Treasurer or Treasurers, and other necessary Officers and Ministers thereof; for limiting their Numbers, Trusts and Authorities, and the Times and Durations of their respective Continuance in their Offices, and the Causes and Manner of removing any of them (if Occasion should require) and generally, for the well-ordering all other Matters and Things, any way relating to or concerning the good Government, Estate, Lands, Rents, Revenues, Interest, Monies and Goods, and all other the Business and Affairs of the said Hospital, and of the Poor therein, and of the Officers and Ministers thereof. And also to grant, that all such By-Laws, Rules and Orders, so to be made as aforesaid, shall be from Time to Time inviolably observ’d by all concerned, according to the Tenor and Effect of them, provided they be reasonable in themselves, not repugnant to the Laws of Great-Britain, or of our said Province, and be first approved by us, or such of us, our Heirs or Assigns, Proprietaries of our said Province, as shall for the Time being be in America, and by the Chief Justice, and Speaker of the Assembly for the Time being, under our and their Hands and Seals, in case we, or either of us, or the Heirs or Assigns of us, or of either of us, or any of them, shall for the Time being happen to be in America; but in case we, or either of us, nor any of the Heirs or Assigns of either of us, Proprietaries of our said Province, shall happen from Time to Time to be in America, then being first approved by and under the Hands and Seals of the Governor or Lieutenant-Governor, the Chief Justice, the Speaker of the Assembly, and the Attorney-General of our said Province for the Time being, or by any three of them. And also to grant and appoint such Persons to be present and immediate Officers of such Corporation (until a future Election of new Ones) as have already been chosen or appointed by the Subscribers thereto; and to grant Power to the said Corporation, and to their Successors, to take and receive, and to hold and enjoy, for the Use of the said Corporation, any Lands, Tenements or Hereditaments within our said Province, not exceeding in the whole the yearly Value of One Thousand Pounds at the Time of such taking of the Gift, Grant, Alienation, Bequest or Devise of any Person or Persons whatsoever; and also to take, receive, hold and enjoy, any Goods or Chattels, to any Value whatsoever: And to grant unto the said Corporation Power to use a common Seal for the Business of the said Corporation, and the same at Pleasure to alter and change; but you are in such our Grant of Incorporation to insert one or more express Provisoes and Conditions, that no General Meeting of the Members of such Corporation, or any Persons acting under them, shall sell or convert into Money, any real Estate, given or to be given to the said Corporation (unless directed so to do by the Donor or Donors of the same) nor shall employ or dispose of any Principal Money or other Effects, which are or shall be given or added for the Purpose of encreasing of the Capital Stock of the said Corporation, in any other Manner than by applying the annual Rent, Revenue, Income, or Interest of the same, towards the Entertainment and Cure of the sick and distemper’d Poor, that shall from Time to Time be brought and placed in or under the Care of the said Hospital, and the Officers and Ministers thereof, for the Cure of their Diseases, from any Part of our said Province, without Partiality or Preference. And also that fair, full and plain Accounts in Writing, of all Subscriptions, Benefactions, Donations, and Gifts of every Kind to the said Corporation, and of the Disposal, Employment and Disbursements of the same, and of the Rents, Revenues, Incomes, Interest and Produce arising therefrom, and of the Disposal thereof, and of all Salaries paid to any Officers or Servants, shall constantly lay open in some publick Part of the Hospital, for the free View and Inspection, at all Times in the Day, of any Subscriber or Contributor; and that an Account of the same, signed by three or more of the Managers, be, from Time to Time, once in the Month of October, in every Year, published in the Gazette, or other News-paper, printed in our said Province, for the Information of all Persons. And that the Books, Accounts, Affairs, Œconomy, Disposition, and Management of the said Hospital, and of all the Estate, Rents, Revenues, and Interest thereof, and of all the Managers, Treasurers, Officers, Ministers and Servants thereof, and every Matter and Thing relating to the same, or to any of them, and all Abuses concerning the same (if any such should ever happen) shall at all Times be subject to the Inspection, free Examination and Reformation of such Visitors, not exceeding four in Number, as we, our Heirs or Assigns, Proprietaries of the said Province, or the Lieutenant-Governor of the said Province for the Time being, shall from Time to Time appoint, so as the Chief Justice, and the Speaker of the Assembly of our said Province for the Time being, be always two of such Visitors.
And we do hereby give, grant and commit to you, our said Lieutenant-Governor, further Power, Commission and Authority, in and by the same Instrument or Grant of Incorporation to be so issued as aforesaid, to give and grant unto, and for the Use of the said Corporation, and their Successors for ever, all that Part of the Square or Parcel of vacant Land, in our said City of Philadelphia, herein after described; That is to say, All that Piece or Parcel of Land situated, lying and being on the North Side of Sassafras-street, between Sixth and Seventh-streets from Delaware, containing from East to West on Sassafras-street Three Hundred and Ninety-six Feet, or thereabouts, little more or less, and from South to North, on Sixth and Seventh-streets, Three Hundred Feet, and bounding Northwards on other vacant Land, Part of the same Square, reserved to us, to hold unto, and to the Use of the said Corporation and their Successors, to and for the Use of the said Hospital for ever, rendering to the Hands of our Receiver-General, and of the Receiver-General of us, our Heirs, or Assigns, Proprietaries of the said Province for the Time being, in our said Province, for our Use, the yearly Rent of Five Shillings of lawful Money of Great-Britain, on the first Day of March in each and every Year henceforth for ever, under a declared and express Provisoe and Condition to be contained in such Grant of Incorporation, that if, at any Time hereafter, there shall not be a constant Succession of Contributors to meet yearly and choose Managers and Officers, then the said Tract of Land thereby to be granted, shall revert and return to us, our Heirs and Assigns, Proprietaries of our said Province, as in our first and former Estate. And you are to insert in such Grant, all such other proper Clauses and Matters not contrary to, or inconsistent with, the Directions hereby given, as to you shall seem proper and reasonable; and particularly for the Enrolment of the said Grant in the Master of the Rolls-Office in Philadelphia.
For all which this shall be to you our sufficient Warrant, Commission and Authority.
Given under our Hands and Seals this Twenty-eighth Day of October, One Thousand Seven Hundred and Fifty-one.

  Thomas Penn, L. S.
Richard Penn, L. S.


  Signed, sealed and delivered by the before namedThomas Penn, and Richard Penn,Esquires, in the Presence of us, Francis Eyre, Robert Gwynn.
Remarks.
The Design of the Hospital being (in itself) so beneficent, and our honourable Proprietaries having fully express’d their Approbation of it in strong Terms, as well as declared their kind Intentions of aiding and assisting it, by granting a valuable Tract of Land, in a proper Place, for an Hospital; all therefore that seems necessary for us to do, is to convince our honourable Proprietaries, that the Methods by which they have proposed to aid and assist the Hospital, will by no Means answer these good Intentions, but are really inconsistent therewith.
We must then beg Leave to remark in the first Place, with regard to the Charter, That as the Act of Assembly is undoubtedly the best Grant of Incorporation that we can possibly have, and as the Representatives of the Freemen of this Province have generously contributed towards the Design, we should fail of the Respect that is justly due to them, were we to accept of any other, without obtaining some very great and manifest Advantage by it; but that there are no such Advantages in the Charter proposed, is evident at first View: On the contrary, we should by it be confined to stricter Limits than we now are, particularly with respect to the Power of making By-Laws, and being subjected to Visitors of the Proprietaries Appointment. But that Clause which makes the Lot (and of Consequence the Buildings on it) revert to the Proprietaries, on Failure of a Succession of Contributors, is so weighty an Objection, that were there no other, we could not entertain the least Thoughts of accepting the Charter; for as the Sum allowed for Support of the Hospital is limited, we may reasonably conclude, that in Time there will cease to be a Succession of Contributors, and no Person can imagine that when that happens to be the Case, the Lot and Buildings ought to become the private Property of any Man: And tho’ the Act of Assembly hath made Provision in a Manner which may be liable to some Inconveniences, yet it can scarce fail of answering the Purposes first intended. The Proprietaries, to be sure, have not attended to these Consequences, or they never would have proposed any Thing so inconsistent with the Design they intended to promote.
As to the Lot that the Proprietaries designed for the Hospital, it is so situated, and so circumstanced, that it will by no Means be suitable for the Purpose; it is a moist Piece of Ground, adjoining to the Brick-yards, where there are Ponds of standing Water, and therefore must be unhealthy, and more fit for a Burying-place (to which Use Part of it is already applied) than for any other Service; besides, as it is Part of a Square allotted by the late honourable Proprietary for publick Uses, as the old Maps of the City will shew, our Fellow-citizens would tax us with Injustice to them, if we should accept of this Lot by a Grant from our present Proprietaries, in such Terms as would seem to imply our assenting to their having a Right to the Remainder of the Square.

  
  
  Philadelphia, 2d of 7th Mo. 1752.
  Esteemed Friends, Thomas Hyam, and Sylvanus Bevan,

  We now, on Behalf of the Contributors to the Pennsylvania Hospital, with much Gratitude and Respect, acknowledge the benevolent Disposition you have manifested by your Industry and Care in solliciting our Address to our Proprietaries; and as we are fully convinced nothing hath been wanting on your Parts, we should have been much pleased that the Lot which the Proprietaries proposed for the Hospital, and the Terms of their Grant, were such as we desired, or could accept.
Immediately after the Receipt of your Letter, with the Copy of that you had from the Proprietaries, our President waited on the Governor, who was pleased to communicate to us the Instructions he had received; and as the Answer given by the Proprietaries to you, may have induced you to think they had granted our Request, we think it necessary to send you a Copy of their Instructions to the Governor, after Perusal of which, and of the few Remarks we have made thereon, we have no Doubt you will approve of our Resolutions not to accept of a Lot on these Terms.
Before we agreed on the Address to the Proprietaries, we survey’d the Square (of which the Lot proposed by them is a Part) and the Situation appeared to us in every Respect inconvenient and unsuitable for our Purpose: It is contiguous to the Brickmakers Grounds, from which the City hath been furnished with Bricks above Forty Years past, so that their large Ponds being continually filled with standing Water, renders the Neighbourhood unhealthy, and of course absolutely improper for our Purpose, which is to restore the Sick to Health; and the only proper Use of that Square will be for a Burying-ground, to which Service some Part of it hath been applied by a Grant from the Proprietaries; and the Dissatisfaction which appeared, and still subsists among our Fellow-citizens, on the Proprietaries claiming a Right to make that Grant is so great, that if there were no other Objection, we would not run the Risque of encreasing it.
We still think that the Lot we first mentioned is more suitable for us than any other so near the City, and of so small Value, and we are not entirely without Hopes that the Proprietaries, who have so fully declared their Approbation of our Design, will still grant the same to us; we are assured, if they regard their own Interest in the Affections of the People, or even attend to the Justice of their concurring in the Promoting of every Scheme calculated for the Publick Utility of their Province, they will chearfully grant it to us: And if you should entertain the same Sentiments, we request you to renew your Sollicitations to them, and if you find them still unwilling to favour our Request, we should be pleased to know whether they will sell it to us, or let it for ever on an annual Rent, and the Price or Rent they propose; for as the Number of Contributors still continues gradually encreasing, we shall rather endeavour to purchase a Lot in a proper Situation, than to build the House in an inconvenient Place, or to accept of any Lot on such Terms as we know would give a general Dissatisfaction.
One of the Contributors hath offered to give a Lot of Ground much larger than that we now ask, and in a very good Air, but being about a Mile out of Town, we are apprehensive it will be inconvenient to the Physicians, who, as they freely give their Attendance, should be subjected to as little Difficulty as possible.
We have, for the present, hired a House tolerably convenient, into which we began to admit Patients about six Months since; the Number since received is Twenty-three, of which Twelve have been cured and discharged, and Eleven are remaining; and as the Benefits of this Institution become daily more attended to, we have not the least Doubt that the Minds of such who are blessed with the Means, will gradually become the more freely disposed to contribute towards this good Work, and that it will soon become of general Service to the People of this Province.
The kind Manner in which you have chearfully engaged to serve us, gives us Reason to think you will approve of our writing to you with so much Freedom, we shall not therefore offer any Apology for it.
We are your obliged Friends.
Signed by Order, and on Behalf of the Managers of the Pennsylvania Hospital,
Joshua Crosby, President.


To the Managers of the Pennsylvania Hospital.
Respected Friends,
-----We attended your Proprietary, Thomas Penn, Esquire, and presented to him your Remarks on the Grant of Land made by him and his Brother Richard to your Society (dated the Eighth of October, 1751) and requested instead thereof that Spot which your Memorial mentioned, and desired might be granted for the intended Hospital; he perused the Remarks, and made Objections to them, alledging that the Ground which you desired was contiguous to that which they have offered, consequently no Difference in the Healthiness thereof. And as to the Remark against its reverting to the Proprietaries, he very readily declared nothing more was intended by the Clause in the Grant, than that provided the Scheme for the Establishment and Continuance of the Hospital should not succeed, either for want of the Sum proposed to be raised as a Fund, or through any other Cause, that then the Ground should revert, &c. but as to the Erections thereon, they should be at the Managers Disposal. We desired his Answer in Writing, but he refused the Giving it in that Manner, and added, the Governor should have the necessary Instructions on the Affair, unto whom you might apply concerning it. On the whole, he came to this Resolution, not to make any Alteration in what was before granted, nor to lett or sell the Spot of Ground you pitch upon; and therefore we are of Opinion, you should either accept the Proprietary’s Offer, with the Clause relating to the reverting to them being explained, or else to fix on some other Piece of Ground. And if there is no other Objection than the small Disstance of a Mile to the Place which one of the Contributors hath offered to give you, may not that be more fit for an Hospital or Infirmary, than to have it in the City, where infectious Diseases may be much more liable to spread. We observe, with Pleasure, the Success that hath attended the Beginning of the good Work you are engaged in, and hope it will go forward, and be happily compleated, and are, with hearty Salutes, Your real Friends,
Thomas Hyam,Sylvanus Bevan.



  Pennsylvania Hospital, 30th 6th Mo. 1753.
    Esteemed Friends, Thomas Hyam, and Sylvanus Bevan,
We have lately received your Favour of Thirty-first First Month last, with Duplicate of your former Letters to our President, and being sensible that you have sollicited our Address to the Proprietaries with all the Diligence and Care we could desire or expect, we gratefully acknowledge your Friendship, and think ourselves under the same Obligations we should have been if your kind Endeavours had obtained the desired Effect.
The Accounts of the Affairs of the Hospital, and of its present State, will be laid before the Assembly at their next Meeting, and soon after published, of which we shall direct Duplicates to be sent you; and as you have interested yourselves in the Promotion of it, and we are convinced of your good Wishes for its Success, when we can give you a pleasing Account of its Advancement, shall take the Liberty of communicating the same, being, with real Respects, Your obliged Friends.
Signed on Behalf of the Board of Managers, 
  Joshua Crosby.

The following Papers were published in the Pennsylvania Gazette, of August the eighth, and fifteenth, 1751, viz.
[At this point Franklin reprinted the two-part “Appeal for the Hospital,” reproduced above, IV, 147–54.]
On the Sixteenth of August it being made appear, to the Satisfaction of the Assembly, that the Contributions amounted to upwards of Two Thousand Pounds, an Order was obtained for the Two Thousand Pounds that had been conditionally granted by the Act, One Thousand Pounds to be paid immediately, the other in Twelve Months: The Money, when received, was lett out at Interest on good Security, that it might be improving till it should be wanted for the Building, which the Managers were obliged to postpone till a Piece of Ground could be obtained that would afford sufficient Room in an airy, healthy Situation, and yet so nigh the built Streets of the City, as that the Managers, Physicians and Surgeons, might readily and conveniently visit the House on every Occasion. But that some Good might be doing in the mean Time, the Managers concluded to hire a House, and take in some Patients for a Beginning; but some Doubts arising concerning the Power and Duty of the Managers, a general Meeting of the Contributors was called to settle the same, and the following Law was passed for those and other Purposes, viz.
A Law for regulating the Elections of the Managers and Treasurer of the Pennsylvania Hospital, and declaring their Trust, Duty and Authority.
Whereas by an Act of the General Assembly of the Province of Pennsylvania, intituled, An Act to encourage the Establishing of an Hospital for the Relief of the Sick Poor of this Province, and for the Reception and Cure of Lunaticks, the Contributors to the said Hospital are made a Body Corporate, and impowered to meet, and to make such Laws, Rules and Orders, as shall appear to them the said Contributors met, or the major Part of them, to be good, useful and necessary, for the well governing and regulating the said Hospital, and for the Regulation of the Elections of Managers, a Treasurer, and other necessary Officers and Ministers thereof, and for limiting and appointing their Number, Trust and Authority.
And whereas, in Pursuance of the said Law, the Contributors have met, and have chosen twelve Managers and a Treasurer, which Treasurer hath received considerable Sums of Money for the Use of the said Hospital, and it is now become necessary, for the more orderly Disposition and Application of the said Monies, and of such Sums as may hereafter be received, and for the more sure Direction of the Managers and Treasurer therein, to declare and appoint their Trust, Authority and Duty: Therefore it is enacted by the Contributors to the Pennsylvania Hospital, in general Meeting duly assembled, That the Managers of the said Hospital for the Time being, shall have the Power of disposing of all Monies paid to the Treasurer for the Building, Furnishing, Support, Use and Service of the Hospital, and for the Hiring and Furnishing a House or Houses for the Reception of Patients, until the said Hospital shall be built, under the Limitations and Restrictions of the before-mentioned Act of Assembly. And the said Managers shall likewise have the Power to direct the Manner and Terms of receiving and discharging of Patients; and all Officers and Servants belonging to the Hospital, other than the Treasurer, shall be in the Choice, and under the Direction of the Managers, who shall allow and order their respective Salaries, and may displace them, and appoint others, as often as they shall think fit. And the said Managers shall have the Power of calling general Meetings of the Contributors, as often as they judge it necessary for the Service and Advantage of the Hospital; and shall cause due and publick Notice to be given of the Time, Place, and Design or Purpose of such occasional Meeting, at least ten Days before the same is to be held, and shall nominate some discreet Member to preside therein, and regulate the Debates thereof. And the said Managers shall have the Keeping, and Power of affixing, the Seal of the Corporation, which Seal shall be made nearly agreeable to the Form or Draught hereunto annexed; and they shall settle the Accounts with the Treasurer from Time to Time, and take Care that all Laws, Rules and Orders made by the Contributors, and legally approved, be duly and faithfully executed; for all which, or any other Services relating to the Hospital, they shall not claim, receive, or retain, any Fee, Gratuity or Reward whatsoever.
And for the more orderly Execution of their Duty and Trust, the Managers are hereby required to meet at least once a Month at the Hospital, or some other fit Place in the City of Philadelphia, to confer and conclude concerning the Matters hereby committed to them; and shall cause fair Minutes of their Proceedings to be kept by their Clerk, in a Book to be provided for that Purpose: In every of which Meetings of the Managers aforesaid, eight of their Number met shall be a Quorum, capable to consult, confer and conclude of and upon all Matters appertaining to their Trust, according to the aforesaid Act of Assembly, and the Laws of this Corporation; and whatsoever seven of the Number so met shall so conclude, shall be deemed and taken for and as the Resolution of the Managers for the Time, and accordingly enter’d in their Minutes. To which Minutes, and also to the Treasurer’s Accounts, all Persons concerned shall have free Recourse at all seasonable Times.

And it is further enacted by the Contributors aforesaid, that every Treasurer hereafter chosen shall, before he take upon himself the Execution of his Office, enter into an Obligation, with one sufficient Surety, in double the Value that doth, or probably may come into his Hands, during the Continuance of his Office, as near as can be estimated by the Managers, unto the Contributors of the Pennsylvania Hospital; conditioned, that he will, once in three Months, or oftener if required, render his Accounts to the Managers of the said Hospital, and well and truly account, adjust and settle with them when required, for and concerning all Monies that are or shall come into his Hands belonging to the said Contributors, and pay the Ballance that shall appear on such Settlement to be in his Hands, unto such Person, or for such Service as a Board of Managers for the Time being shall order and appoint, and not otherwise; and that he will at the Expiration of his Office, well and truly deliver up and pay the Ballance of the Monies then remaining in his Hands, together with the Books of Accounts concerning the same, and other the Papers and Writings in his Keeping belonging to the Contributors, unto his Successor in the said Office; and that he will do and execute all other Things as Treasurer to the Contributors aforesaid, according to the true Sense and Meaning of this Law. And he is hereby authorised immediately upon entring into his Office, to demand and receive of the preceding Treasurer, his Heirs, Executors or Administrators, the Cash, Books of Accounts, Writings and other Effects belonging to the Corporation, giving his Receipt for the same.
And for the more regular and satisfactory conducting of future Elections, and the Preventing of Disputes and Misunderstandings among the Contributors, concerning the same, it is hereby farther enacted, That the Place and Hour of the Election shall be appointed by the Managers of the current Year, and notified by their Clerk, at least twenty Days before the Election, by printed Advertisements: And the said Managers shall and are hereby required and impowered to nominate three discreet Members of this Corporation to inspect and judge of the said Election, and declare who are the Persons elected; and the Managers shall cause their Clerk to enter in their Book of Minutes the Names of the Persons elected, according to the Tickets.
And if any Person elected Manager, shall refuse or neglect to act, or shall be absent from three successive Monthly Meetings of the Managers, in any of the first ten Months of the Year for which he shall be elected Manager; or if within the same Year or Term of his Office, he shall be confined by Sickness, or otherwise render’d incapable of executing the Office of a Manager, according to the true Meaning of this Law, or shall die, the rest of the Managers, as often as Occasion shall require, in any of the Cases aforesaid, shall proceed in their Duty and Office without him; or if they think fit they shall nominate another of the Contributors to supply his Place of a Manager until the then next ensuing Election.
And if any Person so elected Treasurer, shall absent himself from his said Office for the Space of thirty Days, or shall be otherwise render’d incapable, or neglect his Office or Duty of Treasurer, it shall and may be lawful for the Managers for the Time being, to displace him from the said Office; and the Managers causing their Clerk to make a Minute for the Purpose, containing their Reasons for displacing him, he shall thereupon, and from thenceforth, cease to be the Treasurer aforesaid, and shall, upon Notice thereof, adjust and settle with the Managers, and pay and deliver the Money, Books, Writings, Accounts, and all other Effects whatsoever in his Hands belonging to this Corporation, to such Person or Persons as the Managers shall order and appoint; and in that Case, and so often, and also if the Treasurer shall depart this Life, the Managers shall nominate another of the Members of this Corporation, but not of their own Number, to be Treasurer until the next Meeting for the annual Election, or other general Meeting of the Contributors.
Provided always, any Thing herein contained to the contrary notwithstanding, That before the Managers for the Time being proceed to erect any Building for the said Hospital, a Plan of such proposed Building, with an Estimation of the Expence, shall be prepared and laid before a general Meeting of the Contributors for their Consideration; and their Approbation shall be obtained before the same is carried into Execution.
Signed by Order of a general Meeting of the Contributors,
  Joshua Crosby, President.
January 17, 1752, The above Bill was read three Times at a general Meeting of the Contributors to the Pennsylvania Hospital, and pass’d by a very great Majority.
  B. Franklin, Clerk.

We approve this Law,
William Allen, Chief Justice.
  Isaac Norris, Speaker of the Assembly.
  Tench Francis, Attorney General.
The Managers hired the most convenient House that could be procured, with Gardens, &c. agreed with a Matron to govern the Family, and nurse the Sick, and provided Beds and other necessary Furniture; and prepared the following Rules respecting the Admission and Discharge of Patients, a Number of which were printed and dispersed among the Contributors, viz.
Rules agreed to by the Managers of the Pennsylvania Hospital, for the Admission and Discharge of Patients.
First, That no Patients shall be admitted whose Cases are judg’d incurable, Lunaticks excepted; nor any whose Cases do not require the particular Conveniences of an Hospital.
Secondly, That no Person, having the Small-pox, Itch, or other infectious Distempers, shall be admitted, until there are proper Apartments prepared for the Reception of such as are afflicted with those Diseases; and if any such Persons should be inadvertently admitted, they shall forthwith be discharged.
Thirdly, That Women having young Children shall not be received, unless their Children are taken Care of elsewhere, that the Hospital may not be burthen’d with the Maintenance of such Children, nor the Patients disturbed with their Noise.
Fourthly, That all Persons desirous of being admitted into the Hospital (not Inhabitants of Philadelphia) must, before they leave their Abode, have their Cases drawn up in a plain Manner, and sent to the Managers, together with a Certificate from a Justice of Peace, and the Overseer or Overseers of the Poor of the Township in which they reside, that they have gain’d a Residence in such Township, and are unable to pay for Medicines and Attendance; to which an Answer shall speedily be returned, informing them whether and when they may be admitted. All Persons employed in drawing up their Cases, are desired to be particular in enumerating the Symptoms, and to mention the Patient’s Age, Sex, and Place of Abode, with the Distance from the City of Philadelphia.
Fifthly, That all Persons who have thus obtained a Letter of Licence to be received into the Hospital, must be there at the Time mentioned for their Reception, and bring with them that Letter, and must likewise deposite in the Hands of the Treasurer so much Money, or give such Security as shall be mentioned in their respective Letters of Licence, to indemnify the Hospital either from the Expence of Burial, in case they die, or to defray the Expence of carrying them back to their Place of Abode, and that they may not become a Charge to the City.
Sixthly, If several Persons, not excluded by the preceding Exceptions, are applying when they cannot be received, without exceeding the Number allowed by the Managers to be entertained at one Time in the Hospital, the Preference will be given, when the Cases are equally urgent, first to such as are recommended by one or more of the Contributors, Members of this Corporation, residing in the Township to which the poor Persons belong; secondly, to those who stand first in the List of Applications; but if some Cases are urgent, and others can admit of Delay, those with the most urgent Symptoms shall be preferred.
Seventhly, Notwithstanding such Letters of Licence, if it shall appear by a personal Examination of any of the Patients, that their Cases are misrepresented, and that they are improper Subjects of the Hospital, the Managers shall have the Power of refusing them Admission.
Eighthly, That at least one Bed shall be provided for Accidents that require immediate Relief.
Ninthly, That if there shall be Room in the Hospital to spare, after as many poor Patients are accommodated as the Interest of the Capital Stock can support, the Managers shall have the Liberty of taking in other Patients, at such reasonable Rates as they can agree for; and the Profits arising from boarding and nursing such Patients, shall be appropriated to the same Uses as the Interest-money of the publick Stock. Provided that no such Persons, under Pretence of coming to board in the Hospital, shall be admitted, unless, on the first Application made on his Behalf, a Certificate be produced from the Overseer or Overseers of the Poor of the Township in which he lives, of his having gained a Residence in the said Township; and unless sufficient Security be given to the Managers to indemnify the City and Hospital from all Charges and Expences whatsoever, occasioned by his removing hither.
Tenthly, That those who are taken into the Hospital at a private Expence, may employ any Physicians or Surgeons they desire.
Eleventhly, That all Persons who have been admitted into the Hospital, shall be discharged as soon as they are cured, or, after a reasonable Time of Trial, are judg’d incurable.
Twelfthly, That all Patients when cured, sign Certificates of their particular Cases, and of the Benefit they have received in this Hospital, to be either published or otherwise disposed of, as the Managers may think proper.
Thirteenthly, That no Patient go out of the Hospital without Leave from one of the Physicians or Surgeons first signified to the Matron: That they do not swear, curse, get drunk, behave rudely or indecently, on Pain of Expulsion after the first Admonition.
Fourteenthly, That no Patient presume to play at Cards, Dice, or any other Game within the Hospital, or to beg any where in the City of Philadelphia, on Pain of being discharged for Irregularity.
Fifteenthly, That such Patients as are able shall assist in nursing others, washing and ironing the Linen, washing and cleaning the Rooms, and such other Services as the Matron shall require.
The foregoing Rules were agreed to by a Board of Managers of the Pennsylvania Hospital, the Twenty-third Day of the First Month (January) 1752.
Benjamin Franklin, Clerk.

  We do approve of the foregoing Rules,
William Allen, Chief Justice.
  Isaac Norris, Speaker of the Assembly.
  Tench Francis, Attorney General.


About this Time all the Physicians and Surgeons, who were Contributors, were consulted, in order to form some Rules relating to the Choice, Admission and Conduct of the Practitioners, and, after sundry Meetings, the following were prepared and agreed to at a general Meeting of the Contributors, viz.

Rules to be observed in the Choice of the Physicians and Surgeons of the Pennsylvania Hospital, to limit and appoint their Number, Authority and Duty, and to raise a Fund for supplying the said Hospital with Medicines.
Imprimis, The Managers of the said Hospital shall, within ten Days after their first Meeting in the Month called May, yearly, choose six Practitioners in Physick and Surgery, to visit and take Care of the Patients in the said Hospital, and the other Practitioners (who are at this Time Members of this Corporation) shall have the Privilege of attending and observing the Practice of those chosen for the Service of the Year.
Secondly, The Practitioners chosen shall give their Attendance at such Times, and in such Manner, and be classed with each other, as shall be concluded and agreed upon by the Managers and Practitioners.
Thirdly, Upon extraordinary Cases, the Practitioners in Attendance shall call in two or more of the Practitioners chosen for the Service of the Year, to consult with.
Fourthly, In all such Cases, which will admit of Time for Deliberation, all the six Practitioners chosen for the Service of the Year, shall have timely Notice thereof.
Fifthly, If any Practitioner be removed by the Managers for Neglect of Duty, or any other Cause, or shall die, in that Case the Managers shall choose another Practitioner (who is a Member of this Corporation) to supply his Place.
Sixthly, Each Apprentice or other Student the Practitioners shall introduce to see the Practice of the Hospital, shall pay one English Guinea, or Thirty-four Shillings, current Money, per Year, to be laid out in Medicines, or such other Manner as the Managers think most proper.

Seventhly, No Practitioner, during the Term for which he is chosen to serve the Hospital, shall act as a Manager.
Eighthly, The Practitioners shall keep a fair Account (in a Book provided for that Purpose) of the several Patients under their Care, of the Disorders they labour under, and shall enter in the said Book the Recipes or Prescriptions they make for each of them.
Ninthly, No Person shall be received hereafter as a Candidate to be employed in the said Hospital, as a Physician or Surgeon, until he be a Member of this Corporation, and of the Age of Twenty-seven Years, hath serv’d a regular Apprenticeship in this City or Suburbs, hath studied Physick or Surgery seven Years or more, and hath undergone an Examination of six of the Practitioners of the Hospital, in the Presence of the Managers, and is approved of by them: And with respect to Strangers, they shall have resided three Years or more in this City, and shall be examined and approved of in the Manner, and under the Restrictions aforesaid.
Tenthly, These Rules shall continue in Force two Years, and from thence to the Time of the next general Meeting of the Contributors, and no longer.
The foregoing Rules were agreed to at a general Meeting of the Contributors to the Pennsylvania Hospital, the sixth Day of April, 1752, and three Times read, and ordered to be engrossed; and at a Meeting of the Contributors on the thirteenth Day of April, 1752, were again read, and, by their Order, signed by
Joshua Crosby, President.
 We do approve of these Rules,
  William Allen, Chief Justice.
  Isaac Norris, Speaker of the Assembly.
  Tench Francis, Attorney General.

Through the Industry of the Managers, every Thing was ready for the Admission of Patients by the Tenth of February, 1752, and the first were accordingly taken in on that Day. From which Time the Physicians and Surgeons, with a Committee of the Managers, have constantly and chearfully given Attendance at the House twice a Week, to visit the Sick, examine Cases, admit and discharge Patients, &c. besides the daily Attendance of the former.
On the 7th of May, 1752, there was a new Choice of Directors, and a Treasurer, viz.



Managers


Joshua Crosby
Isaac Jones


Hugh Roberts
Samuel Rhodes


John Smith
Samuel Hazard


Israel Pemberton,jun.
John Reynell


Benjamin Franklin
William Griffitts


Joseph Morris
Thomas Lawrence,jun


Treasurer Charles Norris.


The Managers met soon after, and chose six Physicians and Surgeons for the ensuing Year, viz. Doctors Lloyd Zachary, Thomas Bond, Phineas Bond, Thomas Cadwallader, Samuel Preston Moore, and John Redman; and those agreed to attend in the following Order.


May
Lloyd Zachary
T. Cadwallader
Thomas Bond


  


June

T. Cadwallader
Thomas Bond
S. Preston Moore

  


July


Thomas Bond
S. Preston Moore
Phineas Bond
  


August



S. Preston Moore
Phineas Bond
  John Redman


September
Lloyd Zachary



Phineas Bond
  John Redman


October
Lloyd Zachary
T. Cadwallader



  John Redman


November
Lloyd Zachary
T. Cadwallader
Thomas Bond


  


December

T. Cadwallader
Thomas Bond
S. Preston Moore

  


January


Thomas Bond
S. Preston Moore
Phineas Bond
  


February



S. Preston Moore
Phineas Bond
  John Redman


March
Lloyd Zachary



Phineas Bond
  John Redman


April
Lloyd Zachary
T. Cadwallader



John Redman



The Practitioners charitably supplied the Medicines gratis till December, 1752, when the Managers having procured an Assortment of Drugs from London, opened an Apothecary’s Shop in the Hospital, and it being found necessary, appointed an Apothecary to attend and make up the Medicines daily, according to the Prescriptions, with an Allowance of Fifteen Pounds per Annum for his Care and Trouble, he giving Bond, with two sufficient Sureties, for the faithful Performance of his Trust. To pay for these Medicines, which cost One Hundred Twelve Pounds, Fifteen Shillings, and Two-pence Halfpenny, Sterling, a Subscription was set on Foot among the charitable Widows, and other good Women of the City, and the following Sums were contributed, viz.


Mary Allen,
£24
6
0
Hannah Lloyd,
£3
0
0


Margaret Clymer,
1
7
0
Sarah Mifflin,
2
0
0


Deborah Claypoole,
5
8
0
Debby Morris,
2
14
0


Mary Calvert,
2
0
0
Debby Norris,
5
8
0


Susannah Dillwyn,
5
0
0
Content Nicholson,
1
0
0


Sarah Edgell,
3
0
0
Hannah Ogden,
2
0
0


Sarah Fishbourne,
2
0
0
Mary Plumstead,
1
14
6


Abigail Griffitts,
10
0
0
Mary Powell,
5
8
0


Frances Griffitts,
2
3
6
Elizabeth Paschall,
3
0
0


Elizabeth Griffitts, jun.
1
7
0
Beulah Paschall,
1
7
0


Elizabeth Holton,
1
0
0
Martha Roberts,
1
0
0


Hannah Kearney,
1
0
0
Mary Standley,
5
8
0


Miriam Kelly,
1
7
0
Ann Strettel,
2
0
0


Sarah Lloyd,
1
10
0
Rebecca Steel,
3
0
0


Sarah Logan,
10
0
0
Sundry Women, by Isaac Jones,
3
10
0


From this Bounty the Managers have since been enabled to furnish Medicines to many poor Out-patients, who, at their Request, have been kindly visited by the Physicians gratis, besides the Service of them to those in the Hospital.
About the Beginning of this Year twelve Tin Boxes were provided, on which were written these Words in Gold Letters, Charity For The Hospital. One Box for each Manager, to be put up in his House, ready to receive casual Benefactions, in Imitation of a good Custom practised in some foreign Countries, where these Kind of Boxes are frequent in Shops, Stores, and other Places of Business, and into which the Buyer and Seller (when different Prices are proposed) often agree to throw the Difference, instead of splitting it: In which the Successful in Trade sometimes piously deposite a Part of their extraordinary Gains, and Magistrates throw their petty Fees; a Custom worthy Imitation! But these Boxes among us have produced but little for the Hospital as yet, not through want of Charity in our People, but from their being unacquainted with the Nature and Design of them.
In March, 1753, Doctor Lloyd Zachary, who had diligently attended the Hospital from the Beginning, being disabled by a paralytick Disorder, Doctor William Shippen was about this Time chosen, by the Managers, to supply his Place.
In May, 1753, the Committee of Managers appointed to settle the Accounts of the Hospital, made a Report of them, of which the following is an Abstract, viz.
Upon a View of the general Accounts of the Hospital, from the Beginning to this Day, we find them to stand as follows:
The Stock given by Law for founding, building and furnishing the Provincial Hospital.


Dr.



Cr.





To real Securities in the Treasurer’s Hands for sundry Sums lent out on Interest,
£1850
0
0
By two Orders drawn by the Speaker of the Assembly upon the Trustees of the Loan-Office, and paid,
£2000
0
0


To House-rent and Furniture to this Date,
185
  10
  5
By sundry Sums received for Interest of Money lent,
  67
  0
  0



£2035
10
5






Ballance due to the Stock,
  31
  9
  7







£2067
0
0

£2067
0
0


Dr. The Capital Stock of the Provincial Hospital.

Cr.


To sixty Bonds given by sundry Subscribers, amounting to
£1454
16
8
By One Hundred and Thirty-five Subscriptions, amounting in the Whole to Two Thousand Seven Hundred and Fifty-one Pounds, Sixteen Shillings, and Eight pence,
£2751
  16
  8


To sundry Subscriptions, for which Bonds are not yet given,
335
0
0



To real Securities in the Treasurer’s Hands, for sundry Sums lent out on Interest,
800
0
0






To an Annuity of Thirty-five Shillings Sterling, per Annum, issuing out of a Lot of Land on Cedarstreet, given by Joseph Wharton, in Lieu of his Subscription,
50
0
0







To a Lot of Land in the Northern Liberties, given by Matthias Koplin, as a Subscription,
  24
  0
  0







£2663
16
8






Ballance due to Capital Stock,
  88
  0
  0







£2751
16
8





The Maintenance of the Pennsylvania Hospital.

Dr.



Cr.





To Expences of Housekeeping, Fire-wood and Wages, from the Beginning to this Date, amounting to,
£300
13
9¾
By Interest-money received to this Date,
£121
11
6






By sundry Sums received for boarding Patients on Pay
80
11
4






By a Donation from B. Franklin’s Charity-Box,
  1
  10
  0







£203
12
10






Ball. expended more than received,
  97
  0
  11¾






£300
13
9¾


We do also herewith lay before the Board, a compleat List of Subscribers, and an Account of the Patients received in the Hospital to this Time, by which it appears, That from the Eleventh of the Second Month, 1752, to the Fourth of the Fifth Month, 1753, there have been Sixty-four Patients received.
     Of which32have been cured and discharged.
4
  have been considerably relieved.
  5
  discharged as Incurables.
  1
    discharged for irregular Behaviour.
  1
    discharged because admitted contrary to Rules.
  2
    left the Hospital without Leave.
  6
    have been taken away by their Friends.
  5
    have died with various Disorders.
   8
    remains.
  In all,
    64
  

     We likewise report, that several Out-patients have received the Advice of the Physicians, and the Use of the Medicines, &c.
All which we submit to the Board,
  Samuel Hazard,John Reynell,John Smith.
Philadelphia, 5th Mo. 5, 1753.


     
The Managers and Treasurer chosen at the Election on the 7th of May, 1753, were as follows, viz.


Managers


Joshua Crosby
Samuel Hazard


Benjamin Franklin
Joseph Morris


Israel Pemberton jun.
Hugh Roberts


John Smith
William Griffitts


Samuel Rhodes
Isaac Jones


John Reynell
Evan Morgan.


Treasurer Charles Norris.


The Managers re-chose the following Physicians and Surgeons to attend the Hospital for the ensuing Year, viz. Doctors Thomas Bond, Phineas Bond, Thomas Cadwallader, John Redman, Samuel Preston Moore, and William Shippen.
In the Beginning of 1754, Spinning-wheels were provided by the Managers, for the Employment of such of the Women Patients as may be able to use them.
In the Second Month, 1754, a Bill lying before the House of Assembly, for re-emitting and continuing the Currency of the Bills of Credit of this Province, and for striking a further Sum, the following Proposal was laid before the House, viz.
To the Representatives of the Freemen of the Province of Pennsylvania, in General Assembly met.
We the Subscribers being persuaded, that the same charitable Disposition which induced the House of Representatives some Time ago to found an Hospital for the Relief of the Sick Poor, &c. will still incline them to promote all proper Measures to render so laudable an Institution of the most extensive Service, with this View we offer to sign the Paper Bills of Credit proposed to be issued by the Law now under Consideration, and we will Contribute such Sums of Money as may by Law become due to us for that Service, towards encreasing the Capital Stock of the said Hospital, or to be applied in such other Manner, for the Uses thereof, as the Managers may think most proper.

Submitted with all due Respect to the Consideration of the House,
2d Mo. 11th, 1754.


Hugh Roberts,
Samuel Sansom,


  John Reynell,
Edward Pennington,


  Joseph Wharton,
Thomas Clifford,


  John Smith,
William Grant,


  James Pemberton,
Thomas Say,


  Isaac Greenleafe,
Joseph Saunders,


  Isaac Jones,
George Spofford,


  Thomas Crosby,
John Pole,


  Daniel Williams,
Joseph King,


  Charles Jones,
Owen Jones,


  Samuel Hazard,
Israel Pemberton,


  Samuel Rhodes,
Jonathan Evans,


  Joseph Morris,
William Logan,



Samuel Burge.


And three of the Members of the House, viz. Edward Warner, Evan Morgan, and Joseph Fox, offered to sign the said Money upon the same Terms, and their Names were accordingly inserted in the Bill.
   
   *As the Bill miscarried, nothing was obtained by this kind Proposal for the Hospital.


In the same Month the Accounts of the Hospital were laid before the House of Assembly, and a Committee appointed to examine them, and to visit the Hospital, who having accordingly done so, made their Report in Writing, which (having recited the foregoing general State of the said Accounts) concludes thus:
“We also report, that by the List of Patients, we find, that from the Eleventh of Second Month, 1752, to the Fourth of Fifth Month, 1753, there were Sixty-four Patients received into the Hospital, afflicted with Lunacy, and various other Disorders, which required the Conveniences of such a Place; of which Number Thirty-two were cured and discharged, and some others received considerable Relief. We likewise report, that we have visited the Hospital, and find a considerable Number of distemper’d Patients there, who are well taken Care of, and the Whole appears to us to be under very regular and good Management, and likely to answer the original Design. All which we submit to the House,


Joseph Trotter,
James Wright,


William Callender,
John Armstron,


Mahlon Kirkbride,
Moses Starr.


George Ashbridge,



About this Time a Seal was procured by the Managers; it was engraven on Silver, the Device, the good Samaritan taking the sick Man, and delivering him to the Inn-keeper, with these Words underneath, Take Care of him, and I will repay thee.
The Twenty-seventh of Fourth Month, 1754, John Reynell, and John Smith, the Committee appointed for that Purpose, reported an Account of Patients remaining on the Twenty-eighth of Fourth Month, 1753, and of such as have been admitted into the Pennsylvania Hospital from that Time to the Twenty-seventh of Fourth Month, 1754, from which it appears that there were Sixty-one Patients.


Of which
28
were cured and discharged.



  7
received considerable Benefit.



  2
discharged at the Request of their Friends.



  1
discharged for Disobedience to Rules.



  2
judg’d incurable.



  5
died.



  16
remained.


In all,
  61



And the Committee appointed to state and settle the Accounts to this Time, made their Report, of which the following is an Abstract.

On a general State of the Accounts, it appears that
     The Stock granted by Act of Assembly for building, founding, and furnishing the Hospital.


Dr.

Cr.




To Cash lent out on Land Securities in the Treasurer’s Hands,
£1850
0
0
By Cash of the Trustees of the Loan-Office, at two Payments,
£2000
0
0


To Expences of Furniture, House-rent, &c. adjusted 4th of 5th Mo. 1752,
143
5
7½
  By Interest received by the Treasurer last Year, £67 0 0

  
  


  Ditto this Year,160 0 0





Ditto, 5th of 5th Mo. 1753,
42
4
9½

227
7
0







£2227
0
0


Ditto, 6th of 5th Mo. 1754.
84
12
7







£2120
3
0






Ballance due to the Stock,
106
17
0







£2227
0
0






     

Dr. The Capital Stock of the Pennsylvania Hospital.

Cr.


To Fifty-seven Bonds remaining due from sundry Subscribers, amounting to
£1389
16
8
By One Hundred and Thirty-three Subscriptions before the Settlement of Accounts, on the 4th of 5th Mo. 1752,
£2721
16
8


To Twenty-three Subscriptions for which Bonds are not yet given,
198
0
0
By two additional Subscriptions in 1753,
30
0
0


To Land Securities in the Treasurer’s Hands, for Money lent to Persons on Interest,
1000
0
0
By one Ditto, in 1754,
10
0
0







£2761
16
8


To Deeds in the Treasurer’s Hands for a Lot near Germantown, and an Annuity of Thirty-five Shillings Sterling per Annum, both which were valued at
74
0
0







£2661
16
8






Ballance in the Treasurer’s Hands,
100
0
0







£2761
16
8







Dr. The Houshold Expences of the Pennsylvania Hospital.

Cr.


To Ballance of last Year’s Account,
£97
0
11¾
By Interest-money received from the Subscribers,
£140
4
9


To the Amount of Provisions, Firewood and Wages, from the 4th of 5th Mo. 1753, to this Day,
326
2
0¾
Received from the Borrowers of Money lent,
57
0
0



£423
3
0½
By Donations from several Charity-Boxes,
1
15
0






By Cash received for the Boarding of Pay Patients,
53
  18
  6







£252
18
3






Ballance expended more than is yet received,
  170
  4
  9½







£423
3
0½


We likewise find that the Amount of Subscriptions collected from Widows and other charitable Women, towards paying for the Medicines received from Sylvanus and Timothy Bevan last Year, and paid into the Hands of William Griffitts, is One Hundred and Eleven Pounds, Five Shillings and Six-pence, and that the Ballance remaining due on Account of said Medicines, is Seventy-nine Pounds, Sixteen Shillings and Four-pence Halfpenny, which ought speedily to be discharged.
Submitted to the Board of Managers,
  Hugh Roberts,
    Israel Pemberton.
Philadelphia, 6 5th Mo. 1754


Abstract of Cases admitted into the Pennsylvania Hospital, from the Eleventh of the Second Month, 1752, to the Twenty-seventh of the Fourth Month, 1754.


  
    
    Ad-mitted.
    Cured.
    Re-lieved.
    IrregularBehav-iour.
    Incur-able.
    Takenawayby theirFriends.
    Dead.
    Re-maining.
  

Agues
3
3








  Cancer,
3
2
—
—
—
—
—
1


  Colliquative Purging,
2
—
—
—
—
—
2



  Consumption,
1
—
—
—
—
1




  Contusion,
1
—
—
—
—
—
—
1


  Cough, of long standing,
1
1








  Dropsies,
9
4
1
—
—
—
3
1


  Empyema,
1
1








  Eyes disordered,
2
1
1







  Falling Sickness,
3
1
—
—
2





  Fevers,
2
2








  Fistula in Ano,
3
2
1







  —— in Perinaeo,
2
1
—
—
—
—
—
1


  Flux,
1
—
—
—
—
—
1



  Gutta Serena,
1
1








  Hair Lip,
1
—
—
—
—
—
—
1


  Hypocondriac Melancholy,
1
—
—
—
—
—
—
1


  Hypopyon,
1
1








  Lunacy,
18
2
3
—
4
6
—
3


  Mortification,
1
—
—
—
—
—
1



  Prolapsus Ani,
1
1








  —— Uteri,
1
1








  Palsy,
1
1








  — of the Bladder,
1
—
—
—
—
—
—
1


  Rheumatism and Sciatica,
6
4
—
—
—
—
—
2


  Scorbutick and scrophulous Diseases,
9
6
1
1
—
—
—
1


  Ulcers, with Caries, &c.
37
21
4
2
1
3
3
3


  Vertigo,
1
1








  Uterine Disorder,
1
1








  Wen,
1
1








  Wounded,
1
1








  In all,  
  117
  60
  11
  3
  7
  10
  10
  16


N. B. The Majority of the Lunaticks taken in had been many Years disorder’d, and their Diseases become too habitual to admit of Relief; others whose Cases were recent, and might probably have been cured, being put in at private Expence, were so hastily taken away by their Friends, that sufficient Time was not allowed for their Recovery: The Managers have therefore, as well for the Sake of the Afflicted, as the Reputation of the Hospital, resolved to admit none hereafter, who are not allowed to remain twelve Months in the House, if not cured sooner, or judged by the Physicians to be incurable.
The Choice of the Sick to be supported on the publick Stock, was confined to such only whose Cases could not be healed properly in their respective Habitations, but required the extraordinary Conveniences and Advantages of an Hospital; amongst these, several, for want of this noble Charity in Time, had languished too long to receive any other Advantage from it than the Relief of their Poverty, and the Satisfaction of being convinced they had every Chance for Recovery that Care and Tenderness could afford.
From the foregoing Accounts it appears, That from the Tenth of February, 1752, to the Twenty-seventh of April, 1754, which is but about two Years and two Months, sixty Persons, afflicted with various Distempers, have been cured, besides many others that have received considerable Relief, both In and Out-patients; and if so much Good has been done by so small a Number of Contributors, how much more then may reasonably be expected from the liberal Aid and Assistance of the Well-disposed who hitherto have not join’d in the Undertaking? Experience has more and more convinced all concerned, of the great Usefulness of this Charity. The careful Attendance afforded to the Sick Poor; the Neatness, Cleanness, and Regularity of Diet with which they are kept in the Hospital, are found to contribute to their Recovery much sooner than their own Manner of Living at Home, and render the Physick they take more effectual. Here they have the best Advice, and the best Medicines, which are Helps to Recovery, that many in better Circumstances in different Parts of the Province do not enjoy. In short, there is scarce any one Kind of doing Good, which is not hereby in some Manner promoted; for not only the Sick are visited and relieved, but the Stranger is taken in, the Ignorant instructed, and the Bad reclaimed;
   
   *The kind Visits and Conversation of some serious Persons, and the pious Books that have been left in the Hospital, recommended to the Perusal of the Patients, together with the exact Regularity, kept in the House, have been attended with a Blessing in these Respects.

 present Wants are supplied, and the future prevented, and (by easing poor Families of the Burthen of supporting and curing their Sick) it is also the Means of feeding the Hungry, and cloathing the Naked.
It is therefore hoped, that by additional Benefactions from pious and benevolent Persons (an Account of which will be published yearly according to Law) this Charity may be farther extended, so as to embrace with open Arms all the Sick Poor that need the Relief it affords, and that the Managers will not, in Time to come, be under a Necessity, from the Narrowness of the Funds, of refusing Admittance to any proper Object. “It is hoped that a deaf Ear will not be turn’d to the Cries of those, in whose Favour both Religion and Humanity strongly plead; who are recommended by the great Pattern of human Conduct; who in Sickness are lost to Society; who contribute greatly to the Instruction of those Youth to whom the Lives of High and Low may hereafter be entrusted, whose Prayers are to be sent up for their Deliverers; but that all will assist to render the Funds of this Hospital answerable to the Necessities of the Poor. Incapacity of contributing can by none be pleaded; the Rich only indeed can bestow large Sums, but most can spare something yearly, which collected from many, might make a handsome Revenue, by which great Numbers of distress’d Objects can be taken Care of, and relieved, many of whom may possibly one Day make a Part of the blessed Company above, when a Cup of cold Water given to them will not be unrewarded. Let People but reflect what unnecessary Expences they have been at in any Year for vain Superfluities or Entertainments, for mere Amusements or Diversions, or perhaps in vicious Debauches; and then let them put the Question to themselves, Whether they do not wish that Money had been given in the Way now proposed? If this Reflection has Influence on their future Conduct, the Poor will be provided for. The least Mite may be here given without a Blush; for what People would not chuse to give the Treasurer, or any Manager, the Trouble to receive, may be put into their Charity-boxes, or into the Box which is fixed in the Entry of the Hospital: Where Money cannot so well be spared, Provision or Linen, Blankets, and any Kind of Furniture, Herbs and Roots for the Kitchen, or the Apothecary, or other Necessaries of a Family, may be delivered to the Matron or Governess; old Linen, and even Rags, for Lint, Bandages, and other chyrurgical Dressings, are acceptable, being scarce to be purchas’d sometimes for Money; and tho’ they are of little or no Value to those who have them, they are absolutely necessary in such an Hospital, and will be thankfully received.”
It ought in Justice to be here observed, that the Practitioners have not only given their Advice and Attendance gratis, but have made their Visits with even greater Assiduity and Constancy than is sometimes used to their richer Patients; and that the Managers have attended their Monthly Boards, and the Committees the Visitations of two Days in every Week, with greater Readiness and Punctuality than has been usually known in any other publick Business, where Interest was not immediately concerned; owing, no Doubt, to that Satisfaction which naturally arises in humane Minds from a Consciousness of doing Good, and from the frequent pleasing Sight of Misery relieved, Distress removed, grievous Diseases healed, Health restored, and those who were admitted languishing, groaning, and almost despairing of Recovery, discharged sound and hearty, with chearful and thankful Countenances, gratefully acknowledging the Care that has been taken of them, praising God, and blessing their Benefactors, who by their bountiful Contributions founded so excellent an Institution.
N.B. All Persons who shall be disposed to contribute to the Support of this Hospital by Will, are advised to do it in the following Manner.
Item, I give and bequeath to the Contributors to the Pennsylvania Hospital, the Sum of to be paid to their Treasurer for the Time being, and applied towards carrying on the charitable Design of the said Hospital.
List of the Contributors to the Pennsylvania Hospital.


A


William Allen, Esq.
£150
0
0


Ditto, per Ann. during Life,
12
0
0


Stephen Anthony,
10
0
0


John Armitt,
20
0
0


William Attwood,
50
0
0


B


John and James Bankson,
£10
0
0


Anthony Benezet,
10
0
0


Daniel Benezet,
15
0
0


William Blair,
10
0
0


John Blakey, Hatter,
1
0
0



John Bleakley,
£50
0
0


Thomas Bond,
25
0
0


Phineas Bond,
10
0
0


John Bowman,
12
0
0


William Branson,
50
0
0


John Brooks,
5
0
0


C


Thomas Cadwallader,
25
0
0


John Campbell,
3
0
0


William Clemm,
3
0
0


John Coates,
10
0
0


Warwick Coates,
5
0
0


Joseph Cox,
5
0
0


Moses Cox,
3
0
0


Joshua Crosby,
100
0
0


Thomas Crosby,
25
0
0


D


David Deshler,
15
0
0


E



George Emlen,
100
0
0


Joshua Emlen,
10
0
0


Samuel Emlen, junior,
13
10
0


F


Richard Farmar,
10
0
0


William Fishbourne,
15
0
0


Joshua Fisher,
10
0
0


Enoch Flower,
15
0
0


Joseph Fox,
25
0
0


Benjamin Franklin,
25
0
0


Solomon Fussell,
10
0
0


G


John Goodwin, junior,
10
0
0


Thomas Graeme,
20
0
0


William Grant,
10
0
0


George Gray, Brewer,
15
0
0


Isaac Greenleafe,
20
0
0


William Griffitts,
10
0
0


H


David Hall,
£10
0
0


Adam Harker,
10
0
0


Arent Hassert,
25
0
0


Samuel Hazard,
10
0
0


Edward Hicks,
10
0
0


Augustine Hicks,
5
0
0


William Hinton,
2
0
0


William Hodge,
5
0
0


Andrew Hodge,
4
0
0


Joshua Howell,
10
0
0


John Hughes,
10
0
0


Philip Hulbert,
5
0
0


J


Abel James,
15
0
0


Robert Janney,
10
0
0


Derrick Johnson,
25
0
0


Joseph Johnson,
5
0
0


Matthew Johns,
10
0
0


Isaac Jones,
10
0
0


Charles Jones,
15
0
0


John Jones, Merchant,
10
0
0


K


John Kearsley,
30
0
0


John Kearsley, junior,
10
0
0


Joseph King,
10
0
0


Matthias Koplin,
24
0
0


L


John Lassell,
5
0
0


Thomas Lawrence, junior,
10
0
0


Joseph Leech,
10
0
0


Jacob Lewis,
10
0
0


Thomas Lightfoot,
15
0
0


Thomas Livezey, junior,
4
0
0


James Logan,
25
0
0






John Lord,
£5
0
0


Joseph Lownes,
12
0
0


James Lownes,
10
0
0


Benjamin Loxley,
12
0
0


M


Wight Massey,
10
0
0


William Masters,
27
0
0


John Meas,
10
0
0


Rees Meredith,
40
0
0


Jonathan Mifflin,
33
6
8


George Mifflin,
25
0
0


John Mifflin,
25
0
0


Samuel Mifflin,
25
0
0


William Moode,
10
0
0


Samuel Preston Moore,
30
0
0


Robert Moore,
25
0
0


Evan Morgan,
10
0
0


Anthony Morris,
75
0
0


Anthony Morris, junior,
50
0
0


Joseph Morris,
15
0
0


Samuel Morris, Sheriff,
10
0
0


Morris Morris,
10
0
0


N


Samuel Neave,
25
0
0


John Nelson,
10
0
0


William Nicholson,
3
0
0


John Nixon,
10
0
0


Samuel Noble,
10
0
0


Isaac Norris,
100
0
0


Charles Norris,
25
0
0


Peter Nygh,
10
0
0


John Palmer,
10
0
0


Thomas Paschall,
10
0
0


Oswald Peele,
25
0
0


Israel Pemberton,
£100
0
0


Israel Pemberton, junior,
100
0
0


James Pemberton,
25
0
0


John Pemberton,
25
0
0


Edward Pennington,
20
0
0


Richard Peters,
50
0
0


William Plumsted,
25
0
0


John Pole,
15
0
0


Samuel Powell,
50
0
0


R


Andrew Rambo,
5
0
0


John Redman,
10
0
0


John Reynell,
40
0
0


Samuel Rhodes,
10
0
0


Joseph Richardson, Merchant,
15
0
0


Francis Richardson,
15
0
0


Hugh Roberts,
25
0
0


John Ross,
15
0
0


S


Samuel Sansom,
15
0
0


Thomas Say,
10
0
0


Edward Shippen,
10
0
0


William Shippen,
10
0
0


John Smith,
50
0
0


Peter Sonmans,
12
0
0


Christopher Sour,
25
0
0


Charles and Alexander Stedman,
40
0
0


Thomas Stretch,
10
0
0


T


Adam Thomson,
10
0
0


Joseph Trotter,
10
0
0


Robert Tuite,
20
0
0


U



John Unbekandt,
10
0
0






W


William Wallace,
£10
0
0


James West,
3
0
0


Joseph Wharton,
50
0
0


Townsend White,
10
0
0


John Wier,
5
0
0


Robert Willan,
10
0
0


Daniel Williams,
£ 10
  0
  0


Caspar Wistar,
50
0
0


John Wistar,
20
0
0


Edmund Woolley,
5
0
0


James Wright,
20
  0
  0


Z


Lloyd Zachary,
30
0
0



